Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20A” has been used to designate both upper latch tongue and lateral latch tongue in figure 16.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: t.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference characters "20" and "20A" have all been used to designate upper latch tongue.
The disclosure is objected to because reference characters "18A" and "28A" have all been used to designate guide channel.  

Claim Objections
Claim 22 is objected to because of the following informalities:  “toward and outer” should be corrected to “toward an outer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, 17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said latch opening" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is led to be indefinite as it is unclear if “said latch opening” is a newly recited structure or refers back to “latch hole”.  In light of the original disclosure the claim will be interpreted as the latter, however further clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiffler (US 7770853).
Claim 1:  Shiffler discloses a cap 10 (child resistant lid) for a container, said cap 10 (lid) comprising: main-body portion 16 (first lid component) and secondary-body portion 18 (second lid component) each sized to cover a respective fraction of an opening of said container, and movable relative to one another between a closed state in which said main-body portion 16 and secondary-body portion 18 (lid components) are mated together to collectively define an combined lid structure sized to cover an entirety of said opening of the container, and an open state in which said main-body portion 16 and secondary-body portion 18 (lid components) are drawn apart from one another to at least partially reveal said opening of the container for access to contents of said container; one or more latch arrangements configured to releasably latch said main-body portion 16 and secondary-body portion 18 (first and second lid components) together in the closed state, and each comprising: a latch hole defined in a first one of either said main-body portion 16 or secondary-body portion 18 (first or second lid components); and a latch tongue affixed to a second one of either said main-body portion 16 or secondary-body portion 18 (first or second lid components) and reaching outward therefrom in a protruding direction from an inner end thereof at which said main-body portion 16 and secondary-body portion 18 (first and second lid components) mate together in the closed state, the latch tongue being sized and oriented to reach a position neighbouring said latch hole when said main-body portion 16 and secondary-body portion 18 (first and second lid components) are mated together in the closed state; a catch button disposed on said latch tongue and jutting from a side thereof at a position thereon that aligns with said latch hole in said closed state; wherein said latch tongue is resiliently flexible in a bending direction that is transverse to said protruding direction, but matches a direction in which said latch opening opens through said first one of either said main-body portion 16 or secondary-body portion 18 (first or second lid components), said latch tongue being resiliently biased into a default position that biases said catch button into the latch hole when the main-body portion 16 and secondary-body portion 18 (first and second lid components) are mated together (see annotated fig. 1, 2A, and 2B below).

    PNG
    media_image1.png
    224
    418
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    493
    media_image2.png
    Greyscale

Claim 2:  Shiffler discloses wherein said one or more latch arrangements comprises a plurality of latch arrangements, each having a respective latch hole, a respective latch tongue, and a respective catch button on said respective latch tongue (see annotated fig. 1, 2A, and 2B above).
Claim 3:  Shiffler discloses wherein said plurality of latch arrangements comprises at least one latch arrangement having its respective latch tongue affixed to the main-body portion 16 (first lid component) and its respective latch hole defined in the secondary-body portion 18 (second lid component), and at least another latch arrangement having its respective latch tongue affixed to the secondary-body portion 18 (second lid component) and its respective latch hole defined in the main-body portion 16 (first lid component) (see annotated fig. 1, 2A, and 2B above).
Claim 4:  Shiffler discloses wherein said plurality of latch arrangements comprises multiple latch arrangements whose respective latch tongues are affixed to a same one of either said said main-body portion 16 or secondary-body portion 18 (first or second lid components) (see annotated fig. 1, 2A, and 2B above).
Claim 5:  Shiffler discloses wherein said at least one latch arrangement comprises a set of first-component latch arrangements whose respective latch tongues are affixed to the main-body portion 16 (first lid component) (see annotated fig. 1 below and annotated fig. 2A, and 2B above).

    PNG
    media_image3.png
    227
    502
    media_image3.png
    Greyscale

Claim 8:  Shiffler discloses wherein the bending directions of the latch tongues of the set of first-component latch arrangements are different from one another (see annotated fig. 1, 2A, and 2B above).
Claim 9:  Shiffler discloses wherein said at least another latch arrangement comprises a set of second-component latch arrangements whose respective latch tongues are affixed to the secondary-body portion 18 (second lid component) (see annotated fig. 1 above and annotated fig. 2A, and 2B above).
Claim 10:  Shiffler discloses wherein the latch tongues of the set of second-component latch arrangements extend from different walls of the secondary-body portion 18 (second lid component), and the latch holes of the set of second-component latch arrangements reside in different walls of the main-body portion 16 (first lid component) (see annotated fig. 1 above and annotated fig. 2A, and 2B above).
Claim 11:  Shiffler discloses wherein said different walls of the main-body portion 16 (first lid component) are non-parallel to one another, and said different walls of the secondary-body portion 18 (second lid component) are also non-parallel to one another (see annotated fig. 1 above and annotated fig. 2A, and 2B above).
Claim 12:  Shiffler discloses wherein the bending directions of the latch tongues of the set of second-component latch arrangements are different from one another (see annotated fig. 1 above and annotated fig. 2A, and 2B above).
Claim 19:  Shiffler discloses wherein the latch hole of each latch arrangement opens through a wall of said first one of said secondary-body portion 18 (second lid component), and into a guide channel affixed to an interior of said wall (see annotated fig. 1 and 2B below).



    PNG
    media_image4.png
    225
    396
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    245
    287
    media_image5.png
    Greyscale

Claim 20:  Shiffler discloses wherein the latch tongue of each latch arrangement has a ramp surface thereon positioned, and an opening of said guide channel through which the latch tongue of said latch arrangement is insertable into said channel has a respective boundary positioned for sliding interference thereof by said ramp surface to flex said latch tongue into a deflected position slidable through said guide channel (see annotated fig. 2A below and annotated fig. 1 and 2B above).

    PNG
    media_image6.png
    273
    354
    media_image6.png
    Greyscale

Claim 21:  Shiffler discloses wherein each main-body portion 16 and secondary-body portion 18 (lid component) has a recessed groove spanning around a perimeter wall structure of the main-body portion 16 and secondary-body portion 18 (lid component) on an inner side of said perimeter wall structure for receiving an outer lip of the container (see annotated fig. 4 below).

    PNG
    media_image7.png
    173
    346
    media_image7.png
    Greyscale

Claim 22: Shiffler discloses wherein the groove of each main-body portion 16 and secondary-body portion 18 (lid component) angles upwardly toward an outer end of said main-body portion 16 and secondary-body portion 18 (lid component) (see annotated fig. 4 above).
Claim 1:  Shiffler discloses a cap 10 (child resistant lid) for a container, said cap 10 (lid) comprising: secondary-body portion 18 (first lid component) and main-body portion 16 (second lid component) each sized to cover a respective fraction of an opening of said container, and movable relative to one another between a closed state in which said secondary-body portion 18 and main-body portion 16 (lid components) are mated together to collectively define an combined lid structure sized to cover an entirety of said opening of the container, and an open state in which said secondary-body portion 18 and main-body portion 16 (lid components) are drawn apart from one another to at least partially reveal said opening of the container for access to contents of said container; one or more latch arrangements configured to releasably latch said secondary-body portion 18 and main-body portion 16 (first and second lid components) together in the closed state, and each comprising: a latch hole defined in a first one of either said secondary-body portion 18 or main-body portion 16 (first or second lid components); and a latch tongue affixed to a second one of either said secondary-body portion 18 or main-body portion 16 (first or second lid components) and reaching outward therefrom in a protruding direction from an inner end thereof at which said secondary-body portion 18 and main-body portion 16 (first and second lid components) mate together in the closed state, the latch tongue being sized and oriented to reach a position neighbouring said latch hole when said secondary-body portion 18 and main-body portion 16 (first and second lid components) are mated together in the closed state; a catch button disposed on said latch tongue and jutting from a side thereof at a position thereon that aligns with said latch hole in said closed state; wherein said latch tongue is resiliently flexible in a bending direction that is transverse to said protruding direction, but matches a direction in which said latch opening opens through said first one of either said secondary-body portion 18 or main-body portion 16 (first or second lid components), said latch tongue being resiliently biased into a default position that biases said catch button into the latch hole when the secondary-body portion 18 and main-body portion 16 (first and second lid components) are mated together (see annotated fig. 1, 2A, and 2B above).
Claim 2:  Shiffler discloses wherein said one or more latch arrangements comprises a plurality of latch arrangements, each having a respective latch hole, a respective latch tongue, and a respective catch button on said respective latch tongue (see annotated fig. 1, 2A, and 2B above).
Claim 3:  Shiffler discloses wherein said plurality of latch arrangements comprises at least one latch arrangement having its respective latch tongue affixed to the secondary-body portion 18 (first lid component) and its respective latch hole defined in the main-body portion 16 (second lid component), and at least another latch arrangement having its respective latch tongue affixed to the main-body portion 16 (second lid component) and its respective latch hole defined in the secondary-body portion 18 (first lid component) (see annotated fig. 1, 2A, and 2B above).
Claim 5:  Shiffler discloses wherein said at least one latch arrangement comprises a set of first-component latch arrangements whose respective latch tongues are affixed to the secondary-body portion 18 (first lid component) (see annotated fig. 1 below and annotated fig. 2A, and 2B above).

    PNG
    media_image8.png
    220
    414
    media_image8.png
    Greyscale

Claim 6:  Shiffler discloses wherein the latch tongues of the set of first- component latch arrangements extend from different walls of the secondary-body portion 18 (first lid component), and the latch holes of the set of first-component latch arrangements reside in different walls of the main-body portion 16 (second lid component) (see annotated fig. 1, 2A, and 2B above).
Claim 7:  Shiffler discloses wherein said different walls of the secondary-body portion 18 (first lid component) are non-parallel to one another, and said different walls of the main-body portion 16 (second lid component) are also non-parallel to one another (see annotated fig. 1, 2A, and 2B above).
Claim 8:  Shiffler discloses wherein the bending directions of the latch tongues of the set of first-component latch arrangements are different from one another (see annotated fig. 1, 2A, and 2B above).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 6227975).
Claim 1:  Smith discloses a locking cover 20 (child resistant lid) for a container, said locking cover 20 (lid) comprising: first half 30 (first lid component) and second half 40 (second lid component) each sized to cover a respective fraction of an opening of said container, and movable relative to one another between a closed state in which said first half 30 and second half 40 (lid components) are mated together to collectively define an combined lid structure sized to cover an entirety of said opening of the container, and an open state in which said first half 30 and second half 40 (lid components) are drawn apart from one another to at least partially reveal said opening of the container for access to contents of said container; one or more latch arrangements configured to releasably latch said first half 30 and second half 40 (first and second lid components) together in the closed state, and each comprising: a latch hole defined in a first one of either said first half 30 or second half 40 (first or second lid component); and a latch tongue affixed to a second one of either said first half 30 or second half 40 (first or second lid component) and reaching outward therefrom in a protruding direction from an inner end thereof at which said first half 30 and second half 40 (first and second lid components) mate together in the closed state, the latch tongue being sized and oriented to reach a position neighbouring said latch hole when said first half 30 and second half 40 (first and second lid components) are mated together in the closed state; a catch button disposed on said latch tongue and jutting from a side thereof at a position thereon that aligns with said latch hole in said closed state; wherein said latch tongue is resiliently flexible in a bending direction that is transverse to said protruding direction, but matches a direction in which said latch opening opens through said first one of either said first half 30 or second half 40 (first or second lid component), said latch tongue being resiliently biased into a default position that biases said catch button into the latch hole when the first half 30 and second half 40 (first and second lid components) are mated together (see annotated fig. 2 below and fig. 3).

    PNG
    media_image9.png
    583
    502
    media_image9.png
    Greyscale

Claim 2:  Smith discloses wherein said one or more latch arrangements comprises a plurality of latch arrangements, each having a respective latch hole, a respective latch tongue, and a respective catch button on said respective latch tongue (see annotated fig. 2 above).
Claim 3:  Smith discloses wherein said plurality of latch arrangements comprises at least one latch arrangement having its respective latch tongue affixed to the first half 30 (first lid component) and its respective latch hole defined in the second half 40 (second lid component), and at least another latch arrangement having its respective latch tongue affixed to the second half 40 (second lid component) and its respective latch hole defined in the first half 30 (first lid component) (see annotated fig. 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiffler (US 7770853).
Claim 15:  Shiffler discloses wherein said at least one latch arrangement comprises an opposing pair of latch arrangements whose respective latch tongues are affixed to opposing walls of the main-body portion 16 (first lid component) (see first interpretation of claims 1, 2, and 3 and annotated fig. 1, 2A, and 2B above).
Shiffler does not disclose said at least one latch arrangement and said at least another latch arrangement comprise an opposing pair of latch arrangements whose respective latch tongues are affixed to opposing walls of the first and second lid components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have reversed the latch tongue and latch hole of one of the at least one latch arrangements, resulting in one latch tongue on the main-body portion 16 (first lid component) and three latch tongues on the secondary-body portion 18 (second lid component) and an opposing pair of latch arrangements whose respective latch tongues are affixed to opposing walls of the main-body portion 16 and secondary-body portion 18 (first and second lid components) as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claim 17:  Shiffler discloses wherein the one or more latch arrangements comprises an upper latch arrangement whose latch tongue is affixed to a top wall of said first one of said secondary-body portion 18 (second lid component), and whose latch hole is defined in a top wall of second one of said main-body portion 16 (first lid component), and a lateral latch arrangement whose latch tongue is affixed to a side wall of said second one of said main-body portion 16 (first lid component), and whose respective latch hole is defined in a corresponding side wall of said first one of said secondary-body portion 18 (second lid component) (see annotated fig. 1 below and annotated fig. 2A and 2B above).
Shiffler does not disclose a lateral latch arrangement whose latch tongue is affixed to a side wall of said second one of second lid component, and whose respective latch hole is defined in a corresponding side wall of said first one of said first lid component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have reversed the latch tongue and latch hole of one of the lateral latch arrangements, resulting in one latch tongue on the main-body portion 16 (first lid component) and three latch tongues on the secondary-body portion 18 (second lid component) and a lateral latch arrangement whose latch tongue is affixed to a side wall of said first one of said secondary-body portion 18 (second lid component), and whose respective latch hole is defined in a corresponding side wall of said second one of said main-body portion 16 (first lid component) as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

    PNG
    media_image10.png
    242
    416
    media_image10.png
    Greyscale


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6227975) further in view of Cornell (US 5169259).
Claim 13:  Smith discloses the first half 30 and second half 40 (first and second lid components) being formed from separate pieces and having matching walls (see annotated fig. 3 above and C. 5 L. 31-33).
Smith does not disclose wherein said at least one latch arrangement and said at least another latch arrangement comprise a matching pair of latch arrangements whose respective latch tongues are affixed to matching walls of the first and second lid components.
Cornell teaches a sleeve having half sleeve elements 30, 31, wherein half sleeve element 31 has two pins 40 on a top 36 and two pins 40 on a side wall and half sleeve element 30 has corresponding locator holes 42 (see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the matching walls of one of the first half 30 or second half 40 (first or second lid components) to have two latch arrangements, in view of Cornell, in order to better restrain the first half 30 and second half 40 (first and second lid components) together and since it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have reversed one of the latch arrangements on the matching walls such that at least one latch arrangement and said at least another latch arrangement comprise a matching pair of latch arrangements whose respective latch tongues are affixed to matching walls of the first half 30 and second half 40 (first and second lid components) as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Claim(s) 1, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domkowski (US 20090120934) further in view of Knox (US 4286640).
Claim 1:  Domkowski discloses a clamshell cap 10 (child resistant lid) for a container, said clamshell cap 10 (lid) comprising: first half 12 (first lid component) and second half 14 (second lid component) each sized to cover a respective fraction of an opening of said container, and movable relative to one another between a closed state in which said first half 12 and second half 14 (lid components) are mated together to collectively define an combined lid structure sized to cover an entirety of said opening of the container, and an open state in which said first half 12 and second half 14 (lid components) are drawn apart from one another to at least partially reveal said opening of the container for access to contents of said container; one or more latch arrangements configured to releasably latch said first half 12 and second half 14 (first and second lid components) together in the closed state, and each comprising: a latch hole defined in a first one of either said first half 12 or second half 14 (first or second lid component); and a latch tongue affixed to a second one of either said first half 12 or second half 14 (first or second lid component) and reaching outward therefrom in a protruding direction from an inner end thereof at which said first half 12 and second half 14 (first and second lid components) mate together in the closed state, the latch tongue being sized and oriented to reach a position neighbouring said latch hole when said first half 12 and second half 14 (first and second lid components) are mated together in the closed state; a catch button disposed on said latch tongue and jutting from a side thereof; wherein said latch tongue is resiliently flexible in a bending direction that is transverse to said protruding direction, said latch tongue being resiliently biased into a default position that biases said catch button when the first half 12 and second half 14 (first and second lid components) are mated together, wherein first and second snap portions 26, 28 may be complementary members of any conventional interlocking snap (see P. 0027 and annotated fig. 1 below).
Domkowski does not disclose the catch button aligning with the latch hole in the closed state, the bending direction matching a direction in which said latch opening opens, or the catch button being in the latch hole in the default position.
Knox teaches a protective cover 10 having first and second hemicylindrical body members 12 and 13 and latch arrangements comprising a latch hole defined in a first one of either said first or second hemicylindrical body members 12 & 13, a latch tongue affixed to a second one of either said first or second hemicylindrical body members 12 & 13 and reaching outward therefrom in a protruding direction from an inner end thereof at which said first and second hemicylindrical body members 12 and 13 mate together in a closed state, the latch tongue being sized and oriented to reach a position neighbouring said latch hole when said first and second hemicylindrical body members 12 and 13 are mated together in the closed state; a catch button disposed on said latch tongue and jutting from a side thereof at a position thereon that aligns with said latch hole in said closed state; wherein said latch tongue is resiliently flexible in a bending direction that is transverse to said protruding direction, but matches a direction in which said latch opening opens through said first one of either said first or second hemicylindrical body members 12 & 13, said latch tongue being resiliently biased into a default position that biases said catch button into the latch hole when the first and second hemicylindrical body members 12 and 13 are mated together, and a latch bar 31 (see annotated fig. 2 & 3 below and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the latch arrangement of Domkowski with the latch arrangement and latch bar 31 of Knox in order to provide a latch arrangement whose barbed surfaces cannot be contacted as they will be covered by the outer wall surface of the latch bar 31 to further prevent tampering and as Domkowski discloses that first and second snap portions 26, 28 may be complementary members of any conventional interlocking snap.

    PNG
    media_image11.png
    356
    497
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    256
    629
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    292
    448
    media_image13.png
    Greyscale

Claim 21:  The combination discloses wherein each first half 12 and second half 14 (lid component) has a recessed groove spanning around a perimeter wall structure of the first half 12 and second half 14 (lid components) on an inner side of said perimeter wall structure for receiving an outer lip of the container (see annotated fig. 2 above and fig. 7).
Claim 23:  The combination discloses the clamshell cap 10 (lid) in combination with the container 40, wherein said outer lip of the container 40 is defined by an upper rim of the container 40 that spans around an open top thereof, and a thin cover sheet placed atop said upper rim spans over the open top of the container 40 (see annotated fig. 7 below).

    PNG
    media_image14.png
    448
    400
    media_image14.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090120934, US 4176756, US 4241188, US 4271972, and US 4377245 are considered pertinent to lids in combination with containers and US 8272670, Us 4286640, US 424188, US 10086981, and US 4176756 are considered pertinent to hole openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736